305 S.W.3d 506 (2010)
STATE of Missouri, Respondent,
v.
Larry E. GROSS, Appellant.
No. WD 70542.
Missouri Court of Appeals, Western District.
March 23, 2010.
Ellen H. Flottman, Columbia, MO, for Appellant.
Chris Koster, Shaun J. Mackelprang, Evan J. Buchheim, Jefferson City, MO, for Respondent.
Before JAMES EDWARD WELSH, P.J., MARK D. PFEIFFER, and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Larry Gross appeals the circuit court's judgment convicting him of deviate sexual assault. We affirm. Rule 30.25(b).